Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Douglas on 1/25/2022.

The application has been amended as follows: 


IN THE CLAIMS:


Cancel claims 1-17.

18. (New)   A method of making a broad spectrum cannabidiol oil ointment consisting essentially of the steps of:
 
a) harvesting cannabis;
 
b) drying said harvested cannabis until the moisture content is approximately 5%;
 
c) milling said dried cannabis into small pieces of a uniform size to form milled dried cannabis;
 
d) visually inspecting and removing very large stems and any foreign material from said milled dried cannabis;
 
e) cryogenically freezing said milled dried cannabis to -19  0C to form a cryogenically frozen milled dried cannabis;
 
f) adding in pure ethanol and creating a ratio of 1:1 by weight of said ethanol to
said cryogenically frozen milled dried cannabis and agitating it in a chilled jacketed kettle forming a hemp biomass;
 
g) straining and centrifuging said hemp biomass;
 
h) placing said strained and centrifuged hemp biomass from step g) into a
suitable container and placing it under a high vacuum at 19 0 C to

 
i) winterizing said dried material by chilling to -40 0 C and holding it at that temperature for 24 hours - 36 hours which will form a winterized dried material;
 
j) taking said winterized dried material and applying a vacuum through a
buchner apparatus consisting essentially of a buchner funnel, a qualitative filter
paper and a buchner flask, and then collecting the filtrate in the buchner flask;
 
k) taking said filtrate and placing it in an oil bath at 1210 C to strip
cannabidiol acid from the filtrate to form a decarboxylation biomass;
 
 
l) taking said decarboxylation biomass and applying a high vacuum
separating said decarboxylation biomass into plant material and
golden colored cannabidiol oil distillate;
 
m) taking said golden colored cannabidiol oil distillate, and placing it in a
suitable container;
 
n) taking said golden colored cannabidiol oil distillate, and adding in 0.556
% by weight of the final mixture of said golden colored cannabidiol
oil and placing it in a suitable glass beaker;

o) adding in 27 % by weight of the final mixture of the secondary active
ingredients to said beaker;
 
p) adding in 69.44 % by weight carrier to said beaker;
 
q) mixing and heating the contents of said beaker to a minimum of 660 C,
not to exceed 82 0 C;
 
r) cooling the mixture to room temperature to form an ointment; and
 
s) taking said ointment and placing it in a suitable container such as a jar or
a tube.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is US 20200245666 which teaches processing of cannabis with a vacuum, centrifuge and ethanol but does not teach the specifically claimed process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655